Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims 1 and 17 is the inclusion of the limitation underlined:

    PNG
    media_image1.png
    313
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    506
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    343
    506
    media_image3.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
	Glennon et al. (4,641,080) teaches the stator laminations 16, and thus the stator 14, are formed of two or more segments 30 and 32. The ends of the segments are shown at 34 and are disposed on an extended radius of the shaft 10, the segments 30 and 32 are hinged together by means of a hinge 36. At a location remote from the hinge 36, each of the segments 30 and 32 is provided with an internally threaded lug 38. A screw shaft 40 is threaded through the lugs 38 and it will be seen that the screw shaft 40 has a first section 42 having one screw thread pitch and a second section 44 having the opposite screw thread pitch. The section 42 is threaded in the lug 38 associated with the segment 30 while the section 44 is threaded in lug 38 associated with the segment 32.The stator segments 30 and 32 will be pivoted away from each other and from the rotor about the rotational axis 48 of the hinge 36. This will, in turn, considerably increase the width of the air gap 20 with the consequence that the magnetic flux provided by the magnet 12 to the winding 24 will be considerably reduced, but Glennon et al. doesn’t teaches wherein movement of the plurality of rotor segments radially outward increases the radial gap between the stator and the rotor and the segment gaps between adjacent pairs of the plurality of rotor segments as claimed in claim 1 and a sleeve extending circumferentially around the plurality of rotor segments, the sleeve adapted to stop movement of the plurality of rotor segments radially outward to limit further expansion of the radial gap and including a plurality of ferrous wedges extending radially inward, one ferrous wedge extending into the segment gap between each adjacent pair of rotor segments and adapted to provide a continuous conductive connection between each adjacent pair of rotor segments as the plurality of rotor segments move radially outward and the segment gap between each adjacent pair of rotor segments increases as claimed in claim 17.
	Ribarov et al. (US PG Pub 2013/0293042) teaches  rotor 12 and a stator 14. Rotor shaft ends 16 are supported by bearings 18 such that the rotor 12 rotates about an axis A relative to the stator 14. One or more magnets 20 and a retaining sleeve 22 are mounted for rotation with the rotor 12. A boundary layer control 32 is used to maintain a desired boundary layer thickness in the air gap 30. Boundary layer generally refers to a layer of reduced velocity in fluids, such as air for example, that is immediately adjacent to a surface of a solid past which the fluid is flowing, but Ribarov et al. doesn’t teaches wherein movement of the plurality of rotor segments radially outward increases the radial gap between the stator and the rotor and the segment gaps between adjacent pairs of the plurality of rotor segments as claimed in claim 1 and a sleeve extending circumferentially around the plurality of rotor segments, the sleeve adapted to stop movement of the plurality of rotor segments radially outward to limit further expansion of the radial gap and including a plurality of ferrous wedges extending radially inward, one ferrous wedge extending into the segment gap between each adjacent pair of rotor segments and adapted to provide a continuous conductive connection between each adjacent pair of rotor segments as the plurality of rotor segments move radially outward and the segment gap between each adjacent pair of rotor segments increases as claimed in claim 17.
Matsuo (JP08080019) teaches the rotor 2 can be expanded and contracted in the axial direction by the elastic force of the spring 7 attached to the shaft 6. After all, the rotor 2 rotates at a position where the load applied to the shaft 6 and the elastic force of the spring 7 are suspended. When the position of the rotor 2 in the axial direction changes in this way, the size of the air gap between the rotor 2 having a semi-conical shape inclined in the axial direction and the stator 4 having the same shape as the rotor 2 changes.  When the size of the air gap changes, the magnetic resistance changes, and the magnetic flux density in the air gap changes. That is, when the load is heavy, the spring 7 contracts and the rotor 2 lowers, and the magnetic flux density in the air gap increases. When the load is light, the spring 7 extends to raise the rotor 2 and the magnetic flux density in the air gap decreases, but Matsuo doesn’t teaches wherein movement of the plurality of rotor segments radially outward increases the radial gap between the stator and the rotor and the segment gaps between adjacent pairs of the plurality of rotor segments as claimed in claim 1 and a sleeve extending circumferentially around the plurality of rotor segments, the sleeve adapted to stop movement of the plurality of rotor segments radially outward to limit further expansion of the radial gap and including a plurality of ferrous wedges extending radially inward, one ferrous wedge extending into the segment gap between each adjacent pair of rotor segments and adapted to provide a continuous conductive connection between each adjacent pair of rotor segments as the plurality of rotor segments move radially outward and the segment gap between each adjacent pair of rotor segments increases as claimed in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        July 1, 2022